Carter, J.:
We think the court below.erred in. granting the final decree in this case. The bill called upon, the defendants not only in general terms, but by specific interrogatories to answer under oath, stating what consideration induced the execution of the deed alleged to be fraudulent; when and how it was paid; whether the deed had ever been delivered; and, if so, when,.where and who was present; whether Mrs. .Demorest or her husband knew of Mrs. Day’s indebtedness to Mrs. Witkovski or other persons at the time of its execution; and, in fact, to answer specifically each allegation of the bill, which sought to impeach the validity of the conveyance. The answers met these allegations fully, denying that the conveyance was voluntary, and that Mrs. Demorest had any knowledge of Mrs. Day’s indebtedness at the time of its execution, and asserting that the deed was executed in good faith, in pursuance of a purchase for a valuable consideration, actually paid, and averring the manner in which it was paid. The complainants having called for these answers under oath, are bound by them, unless overcome by the testimony of two witnesses, or by one witness and corroborating circumstances. Walter v. McNabb, 1 Heis. (Tenn.) 703; Culbertson & Reno v. Luckey, 13 Iowa, 12; Wright & White v. Wheeler, 14 Iowa, 8; Allen, Adm’r. v. Mower, 17 Vt. 61; Feligley v. Feligley, 7 Mad. 537, S. C. 61 Am. Dec. 375; *450Hartshorn v. Eames, 31 Me. 93; Parkman v. Welch, 19 Pick. 231; Parkhurst v. McGraw, 24 Miss. 134; Fulton v. Woodman, 54 Miss. 158; Pattison v. Bragg, 95 Ala. 55, 10 South. Rep. 257; Birmingham National Bank v. Steele, 98 Ala. 85, 12 South. Rep. 783; Gray v. Faris, 7 Yerg. (Tenn.) 154; Kittering v. Parker, 8 Ind. 44; Blow v. Gage, 44 Ill. 208; Myers v. Kinzie, 26 Ill. 36; Clark v. Bailey, 2 Strobh, Eq. (S. C.) 143. The quantum of proof required to overcome these answers has not been produced in this case. There was no testimony directly impeaching the purchase alleged by defendant’s answers, or the payment of the consideration, or the delivery of the deed as alleged in the answers. Several circumstances were shown by the evidence which, standing alone and unexplained, would have furnished inferences of fraud, whether sufficient to entitle complainants to recover, it is unnecessary for us to determine; but these matters were either explained or denied in answer to specific interrogatories in the bill, and these answers have' not been overcome by the requisite amount of testimony.
The decree of the Circuit Court is reversed, with directions to dissolve the injunction and dismiss the bill.